Citation Nr: 1754858	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  17-14 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to service connection for low back disability with lower extremity radiculopathy.

3.  Entitlement to service connection for an acquired psychiatric disorder, including depression and sleep disorder, to include as due to low back disability with lower extremity radiculopathy.

4.  Entitlement to service connection for erectile dysfunction, to include as due to low back disability with lower extremity radiculopathy and acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1961 to August 1962.  The Veteran also has certified active duty for training (ACDUTRA) service in July 1960.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO)  in St. Paul, Minnesota.  Jurisdiction over the claims file is currently held by the Regional Office (RO) in Houston, Texas.

The Veteran testified at a September 2017 hearing before the Board; a transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Remand is necessary to further develop the record.  First, the AOJ must send the Veteran notice under the Veterans Claims Assistance Act of 2000 (VCAA), as the claims file contains no evidence that this notice was sent previously.  

In addition, a VA examination is necessary for the Veteran's service-connected hearing loss.  At the September 2017 hearing, the Veteran testified that his hearing had worsened since the January 2015 VA examination.  Thus, a new examination is warranted to determine the current level of severity of the Veteran's bilateral hearing loss.

Furthermore, a VA examination must be obtained for the Veteran's back disability claim.  The record indicates that the Veteran injured his neck and back during ACDUTRA in July 1960 when he fell from a tank.  An examination is necessary to determine whether this injury or another incident of service resulted in his current low back disability.   

Finally, if it is determined that the Veteran's low back disability is related to service, the AOJ must also determine whether any acquired psychiatric disorder is secondary to his low back disability and whether erectile dysfunction is secondary to low back disability or psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide VCAA notice to the Veteran and his representative regarding the requirements necessary to substantiate claims for service connection, increased rating, and secondary service connection.

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss disability.  The claims folder must be made available to and reviewed by the examiner.  

The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone criteria at 1000, 2000, 3000, and 4000 Hertz and speech recognition scores using the Maryland CNC Test.  The objective findings and the Veteran's subjective complaints should be recorded in detail.  The VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  

3.  Schedule a VA examination with a clinician with the appropriate expertise to render the requested opinions.  After reviewing the entire record and examination results, the clinician should 

a)  Determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any identified low back disability with lower extremity radiculopathy was incurred in service or related to any incident of service, including falling from a tank in July 1960.

b)  If any low back disability is deemed service connected, determine whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any identified erectile dysfunction was proximately due to or aggravated (beyond its natural progression) by his service-connected low back disability.  

4.  If any low back disability is deemed service connected, schedule a VA psychiatric examination with a clinician with the appropriate expertise to render the requested opinions.  After reviewing the entire record and examination results, the clinician should

a)  Identify all psychiatric disorders demonstrated during the claims period (June 2014 to present), including depression and sleep disorder.  

b)  Determine whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any identified psychiatric disorder was proximately due to or aggravated (beyond its natural progression) by his service-connected low back disability.  

c)  If any psychiatric disorder is deemed service connected, determine whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any identified erectile dysfunction was proximately due to or aggravated (beyond its natural progression) by his service-connected psychiatric disorder.    

5.  Review the record to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  If the benefits are not fully granted, issue a supplemental statement of the case and provide the appellant and his representative an appropriate period of time to respond. The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




